Exhibit 10.50

 

LECG CORPORATION

 

2003 STOCK OPTION PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the 2003 Stock Option Plan
(the “Plan”) will have the same defined meanings in this Restricted Stock Unit
Award Agreement (the “Award Agreement”).

 


I.                                         NOTICE OF RESTRICTED STOCK UNIT GRANT


 

Participant Name:  Michael J. Jeffery

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Date of Grant: September 2, 2008

 

Number of Restricted Stock Units:  80,000

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

 

On the 2d business day after ten consecutive business days with a closing market
price at or above the following trigger prices, RSUs will vest as set forth
below:

 

20,000 RSUs – based on a sustained closing price of at least $ 10.75

 

20,000 RSUs – based on a sustained closing price of at least $ 12.50

 

20,000 RSUs – based on a sustained closing price of at least $ 14.50

 

20,000 RSUs – based on a sustained closing price of at least $ 17.00

 

If the price rises past one trigger and has the required sustained period at the
second trigger level, both levels will vest.

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in a particular RSU, the RSU and Participant’s right to
acquire any Shares

 

--------------------------------------------------------------------------------


 

thereunder will immediately terminate.  In addition, any RSUs that have not
vested by July 31, 2009 will then immediately terminate.

 


II.                                     AGREEMENT


 


1.            GRANT.  THE COMPANY HEREBY GRANTS TO THE PARTICIPANT NAMED IN THE
NOTICE OF GRANT ATTACHED AS PART I OF THIS AWARD AGREEMENT (THE “PARTICIPANT”)
UNDER THE PLAN AN AWARD OF RESTRICTED STOCK UNITS, SUBJECT TO ALL OF THE TERMS
AND CONDITIONS IN THIS AWARD AGREEMENT AND THE PLAN, WHICH IS INCORPORATED
HEREIN BY REFERENCE.  SUBJECT TO SECTION 13(C) OF THE PLAN, IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS AND CONDITIONS OF THE PLAN AND THE TERMS AND
CONDITIONS OF THIS AWARD AGREEMENT, THE TERMS AND CONDITIONS OF THE PLAN WILL
PREVAIL.


 


2.            COMPANY’S OBLIGATION TO PAY.  EACH RESTRICTED STOCK UNIT
REPRESENTS THE RIGHT TO RECEIVE A SHARE ON THE DATE IT VESTS.  UNLESS AND UNTIL
THE RESTRICTED STOCK UNITS WILL HAVE VESTED IN THE MANNER SET FORTH IN
SECTION 3, PARTICIPANT WILL HAVE NO RIGHT TO PAYMENT OF ANY SUCH RESTRICTED
STOCK UNITS.  PRIOR TO ACTUAL PAYMENT OF ANY VESTED RESTRICTED STOCK UNITS, SUCH
RESTRICTED STOCK UNIT WILL REPRESENT AN UNSECURED OBLIGATION OF THE COMPANY,
PAYABLE (IF AT ALL) ONLY FROM THE GENERAL ASSETS OF THE COMPANY.  ANY RESTRICTED
STOCK UNITS THAT VEST IN ACCORDANCE WITH SECTIONS 3 OR 4 WILL BE PAID TO
PARTICIPANT (OR IN THE EVENT OF PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) IN
WHOLE SHARES, SUBJECT TO PARTICIPANT SATISFYING ANY APPLICABLE TAX WITHHOLDING
OBLIGATIONS AS SET FORTH IN SECTION 7.  SUBJECT TO THE PROVISIONS OF SECTION 4,
SUCH VESTED RESTRICTED STOCK UNITS WILL BE PAID IN SHARES AS SOON AS PRACTICABLE
AFTER VESTING, BUT IN EACH SUCH CASE WITHIN THE PERIOD ENDING NO LATER THAN THE
DATE THAT IS TWO AND ONE-HALF (2½) MONTHS FROM THE END OF THE COMPANY’S TAX YEAR
THAT INCLUDES THE VESTING DATE.


 


3.            VESTING SCHEDULE.  EXCEPT AS PROVIDED IN SECTION 4, AND SUBJECT TO
SECTION 5, THE RESTRICTED STOCK UNITS AWARDED BY THIS AWARD AGREEMENT WILL VEST
IN ACCORDANCE WITH THE VESTING PROVISIONS SET FORTH IN THE NOTICE OF GRANT
ATTACHED AS PART I OF THIS AWARD AGREEMENT.  RESTRICTED STOCK UNITS SCHEDULED TO
VEST UPON THE OCCURRENCE OF A CERTAIN CONDITION WILL NOT VEST IN PARTICIPANT IN
ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS AWARD AGREEMENT, UNLESS
PARTICIPANT WILL HAVE BEEN CONTINUOUSLY A SERVICE PROVIDER FROM THE DATE OF
GRANT UNTIL THE DATE SUCH VESTING OCCURS.


 

NOTWITHSTANDING THE FOREGOING VESTING SCHEDULE, ALL UNVESTED RESTRICTED STOCK
UNITS SHALL VEST IN THEIR ENTIRETY EFFECTIVE IMMEDIATELY PRIOR TO THE
CONSUMMATION OF A CHANGE OF CONTROL.  FOR PURPOSES OF THIS RESTRICTED STOCK UNIT
AWARD AGREEMENT, A “CHANGE OF CONTROL” MEANS A TRANSACTION IN WHICH A
CONTROLLING INTEREST (51% OR MORE) OF THE STOCK, OR SUBSTANTIALLY ALL OF THE
ASSETS, OF THE COMPANY IS ACQUIRED BY A SINGLE ACQUIRER OR GROUP OF ACQUIRERS
WORKING TOGETHER.

 


4.            ADMINISTRATOR DISCRETION.  THE ADMINISTRATOR, IN ITS DISCRETION,
MAY ACCELERATE THE VESTING OF THE BALANCE, OR SOME LESSER PORTION OF THE
BALANCE, OF THE UNVESTED RESTRICTED STOCK UNITS AT ANY TIME, SUBJECT TO THE
TERMS OF THE PLAN.  IF SO ACCELERATED, SUCH RESTRICTED STOCK UNITS WILL BE
CONSIDERED AS HAVING VESTED AS OF THE DATE SPECIFIED BY THE ADMINISTRATOR.


 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is

 

2

--------------------------------------------------------------------------------


 

accelerated in connection with Participant’s termination as a Service Provider
(provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination as a Service Provider and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s termination as a Service Provider, then
the payment of such accelerated Restricted Stock Units will not be made until
the date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death.  It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 


5.             FORFEITURE UPON TERMINATION OF STATUS AS A SERVICE PROVIDER. 
NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS AWARD AGREEMENT, THE BALANCE OF
THE RESTRICTED STOCK UNITS THAT HAVE NOT VESTED AS OF THE TIME OF PARTICIPANT’S
TERMINATION AS A SERVICE PROVIDER FOR ANY OR NO REASON AND PARTICIPANT’S RIGHT
TO ACQUIRE ANY SHARES HEREUNDER WILL IMMEDIATELY TERMINATE.


 


6.             DEATH OF PARTICIPANT.  ANY DISTRIBUTION OR DELIVERY TO BE MADE TO
PARTICIPANT UNDER THIS AWARD AGREEMENT WILL, IF PARTICIPANT IS THEN DECEASED, BE
MADE TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO BENEFICIARY SURVIVES
PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S ESTATE.  ANY SUCH
TRANSFEREE MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF HIS OR HER STATUS
AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO ESTABLISH THE
VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR REGULATIONS PERTAINING
TO SAID TRANSFER.


 


7.             WITHHOLDING OF TAXES.  NOTWITHSTANDING ANY CONTRARY PROVISION OF
THIS AWARD AGREEMENT, NO CERTIFICATE REPRESENTING THE SHARES WILL BE ISSUED TO
PARTICIPANT, UNLESS AND UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE
ADMINISTRATOR) WILL HAVE BEEN MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF
INCOME, EMPLOYMENT AND OTHER TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD
WITH RESPECT TO SUCH SHARES.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION AND
PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT
PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR IN PART
(WITHOUT LIMITATION) BY (A) PAYING CASH, (B) ELECTING TO HAVE THE COMPANY
WITHHOLD OTHERWISE DELIVERABLE SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE
MINIMUM AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY ALREADY
VESTED AND OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED
TO BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SUCH SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT THROUGH SUCH MEANS AS THE COMPANY MAY DETERMINE IN
ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD.  TO THE EXTENT DETERMINED APPROPRIATE BY THE COMPANY IN
ITS DISCRETION, IT WILL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO SATISFY ANY
TAX WITHHOLDING OBLIGATIONS BY REDUCING THE NUMBER OF SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT.  IF PARTICIPANT FAILS TO MAKE SATISFACTORY
ARRANGEMENTS FOR THE

 

3

--------------------------------------------------------------------------------



 


PAYMENT OF ANY REQUIRED TAX WITHHOLDING OBLIGATIONS HEREUNDER AT THE TIME ANY
APPLICABLE RESTRICTED STOCK UNITS OTHERWISE ARE SCHEDULED TO VEST PURSUANT TO
SECTIONS 3 OR 4, PARTICIPANT WILL PERMANENTLY FORFEIT SUCH RESTRICTED STOCK
UNITS AND ANY RIGHT TO RECEIVE SHARES THEREUNDER AND THE RESTRICTED STOCK UNITS
WILL BE RETURNED TO THE COMPANY AT NO COST TO THE COMPANY.


 


8.             RIGHTS AS STOCKHOLDER.  NEITHER PARTICIPANT NOR ANY PERSON
CLAIMING UNDER OR THROUGH PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES
OF A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER
UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED,
RECORDED ON THE RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND
DELIVERED TO PARTICIPANT.  AFTER SUCH ISSUANCE, RECORDATION AND DELIVERY,
PARTICIPANT WILL HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO VOTING SUCH SHARES AND RECEIPT OF DIVIDENDS AND DISTRIBUTIONS ON SUCH
SHARES.


 


9.             NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD
OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


 


10.           ADDRESS FOR NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY UNDER
THE TERMS OF THIS AWARD AGREEMENT WILL BE ADDRESSED TO THE COMPANY, IN CARE OF
ITS STOCK ADMINISTRATOR AT LECG CORPORATION, 2000 POWELL STREET, SUITE 600,
EMERYVILLE, CALIFORNIA 94608, OR AT SUCH OTHER ADDRESS AS THE COMPANY MAY
HEREAFTER DESIGNATE IN WRITING.


 


11.           GRANT IS NOT TRANSFERABLE.  EXCEPT TO THE LIMITED EXTENT PROVIDED
IN SECTION 6, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY WILL NOT
BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY
OPERATION OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER EXECUTION,
ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR PRIVILEGE
CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION, ATTACHMENT OR
SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY
IMMEDIATELY WILL BECOME NULL AND VOID.


 


12.           BINDING AGREEMENT.  SUBJECT TO THE LIMITATION ON THE
TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AWARD AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


13.           ADDITIONAL CONDITIONS TO ISSUANCE OF STOCK.  IF AT ANY TIME THE
COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE LISTING, REGISTRATION OR
QUALIFICATION OF THE SHARES UPON ANY SECURITIES EXCHANGE OR UNDER ANY STATE OR
FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY

 

4

--------------------------------------------------------------------------------



 


GOVERNMENTAL REGULATORY AUTHORITY IS NECESSARY OR DESIRABLE AS A CONDITION TO
THE ISSUANCE OF SHARES TO PARTICIPANT (OR HIS OR HER ESTATE), SUCH ISSUANCE WILL
NOT OCCUR UNLESS AND UNTIL SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT OR
APPROVAL WILL HAVE BEEN EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY.  WHERE THE COMPANY DETERMINES THAT THE DELIVERY OF
THE PAYMENT OF ANY SHARES WILL VIOLATE FEDERAL SECURITIES LAWS OR OTHER
APPLICABLE LAWS, THE COMPANY WILL DEFER DELIVERY UNTIL THE EARLIEST DATE AT
WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE DELIVERY OF SHARES WILL NO
LONGER CAUSE SUCH VIOLATION.  THE COMPANY WILL MAKE ALL REASONABLE EFFORTS TO
MEET THE REQUIREMENTS OF ANY SUCH STATE OR FEDERAL LAW OR SECURITIES EXCHANGE
AND TO OBTAIN ANY SUCH CONSENT OR APPROVAL OF ANY SUCH GOVERNMENTAL AUTHORITY.


 


14.           PLAN GOVERNS.  THIS AWARD AGREEMENT IS SUBJECT TO ALL TERMS AND
PROVISIONS OF THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN ONE OR MORE
PROVISIONS OF THIS AWARD AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.  CAPITALIZED TERMS USED AND NOT DEFINED IN
THIS AWARD AGREEMENT WILL HAVE THE MEANING SET FORTH IN THE PLAN.


 


15.           ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR WILL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AWARD AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT NOT LIMITED
TO, THE DETERMINATION OF WHETHER OR NOT ANY RESTRICTED STOCK UNITS HAVE
VESTED).  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY
THE ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR WILL
BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN
GOOD FAITH WITH RESPECT TO THE PLAN OR THIS AWARD AGREEMENT.


 


16.           ELECTRONIC DELIVERY.  THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE TO DELIVER ANY DOCUMENTS RELATED TO RESTRICTED STOCK UNITS AWARDED UNDER
THE PLAN OR FUTURE RESTRICTED STOCK UNITS THAT MAY BE AWARDED UNDER THE PLAN BY
ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO PARTICIPATE IN THE PLAN BY
ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS BY
ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH ANY ON-LINE OR
ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR ANOTHER THIRD
PARTY DESIGNATED BY THE COMPANY.


 


17.           CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AWARD
AGREEMENT.


 


18.           AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY PROVISION IN THIS
AWARD AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE
SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED TO
HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AWARD AGREEMENT.


 


19.           MODIFICATIONS TO THE AGREEMENT.  THIS AWARD AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED.  PARTICIPANT
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS AWARD AGREEMENT IN
RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE
CONTAINED HEREIN.  MODIFICATIONS TO THIS AWARD AGREEMENT OR THE PLAN CAN BE MADE
ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE
COMPANY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS AWARD
AGREEMENT, THE

 

5

--------------------------------------------------------------------------------



 


COMPANY RESERVES THE RIGHT TO REVISE THIS AWARD AGREEMENT AS IT DEEMS NECESSARY
OR ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF PARTICIPANT, TO
COMPLY WITH SECTION 409A OR TO OTHERWISE AVOID IMPOSITION OF ANY ADDITIONAL TAX
OR INCOME RECOGNITION UNDER SECTION 409A IN CONNECTION TO THIS AWARD OF
RESTRICTED STOCK UNITS.


 


20.           AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.  BY ACCEPTING
THIS AWARD, PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE HAS RECEIVED AN AWARD
OF RESTRICTED STOCK UNITS UNDER THE PLAN, AND HAS RECEIVED, READ AND UNDERSTOOD
A DESCRIPTION OF THE PLAN.  PARTICIPANT UNDERSTANDS THAT THE PLAN IS
DISCRETIONARY IN NATURE AND MAY BE AMENDED, SUSPENDED OR TERMINATED BY THE
COMPANY AT ANY TIME.


 


21.           GOVERNING LAW.  THIS AWARD AGREEMENT WILL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.  FOR PURPOSES OF LITIGATING ANY DISPUTE THAT ARISES UNDER
THIS AWARD OF RESTRICTED STOCK UNITS OR THIS AWARD AGREEMENT, THE PARTIES HEREBY
SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE STATE OF CALIFORNIA, AND AGREE
THAT SUCH LITIGATION WILL BE CONDUCTED IN THE COURTS OF ALAMEDA COUNTY,
CALIFORNIA, OR THE FEDERAL COURTS FOR THE UNITED STATES FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND NO OTHER COURTS, WHERE THIS AWARD OF RESTRICTED
STOCK UNITS IS MADE AND/OR TO BE PERFORMED.


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award of Restricted Stock Units is granted under
and governed by the terms and conditions of the Plan and this Award Agreement. 
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

LECG CORPORATION

 

 

 

 

 

 

\s\ Michael J Jeffery

8/28/2008

 

\s\ Garrett F. Bouton

 

Signature

 

By: Garrett F. Bouton

 

 

 

Michael J. Jeffery

 

 

Chairman of the Board of Directors

Print Name

 

Title

 

6

--------------------------------------------------------------------------------